department of the treasury internal_revenue_service washington d c poo pe fy’ g pat n tax_exempt_and_government_entities_division uniform issue list no rrr krkekekekke kk kek kk kk kee rrr rk rr rrr rk rk rekkkekkekkekkekrkkeek reet krekekkekkekkeekhkekkkkee wov t f-fp ra attn kr kr kr rr rr rick rr kr rk re kk ire kkk ik ii kr eker eere kkk legend church a church b sr sr ir irr i rrr kr rik rr tk rr ik or io ir rr kr rr or rick ok kkk ikk re kr kerr ek keke kk eker eker eaa kk ree rk kr rk rk kkk err re ker err eker keir er kek kkk kare employer se kkk ker kkk keir ikk ke kek ik mer ekkkk kkk kk kk kekekekkekkkkkekkkekrkkkeek rrr kr ree e kirk ree kkk rrr kkk ek kkk mr ek kr kkk ik rk rr kee kkk ek eker eek srr me rrr rrr tri rr irr or iihr re re h hrkkkkekekekkekekkeek state d city e plan this is in response to a letter dated date as supplemented by additional correspondence dated august which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code code in in support of your ruling_request you have submitted the following representations and information the employer is a not-for-profit corporation chartered in under the laws of state d church a and church b are the employer's two members with each member electing one-half of the employer's board_of trustees under its articles of incorporation a n g e t h the employer's purpose as stated in its articles of incorporation is establishing maintaining operating managing controlling and regulating a residential home or homes for aging persons and providing related_services the employer was organized to create maintain and operate retirement health care facilities ina manner designed to satisfy the primary needs for elderly persons including the need for housing the need for health care for financial security and to provide residential facilities specifically designed and social needs of the elderly the employer began operations in city e of state d that date in and has been in continuous operation since to meet the physical emotional recreational and the need the employer's mission statement elaborates on the purposes set or have been members of church a or the two churches bring to their endeavor a spirit of love forth in its articles of incorporation emphasizing that church a and church b were motivated to create the employer out of their concern for the spiritual emotional and physical well-being of older persons in particular those who are church b and caring based on their mutual religious principles which enables the employer to operate without a design for profit but with concern for residents' well-being as spectrum of living arrangements and services for what is generally denominated a life-care community including independent living nursing care clinical services meals spiritual social and cultural activities housekeeping and other services for persons who feel comfortable living in a community sponsored by religious organi - zations environment by staff members of the employer who have respect and empathy for the individuality integrity and independence of all residents his or her independence by providing an atmosphere where participation in educational cultural community and spiritual programs is encouraged all of these services are provided in a caring supportive the employer seeks to encourage each resident to maximize the employer provides a a primary focus the employer's two members are conventions or associations of each corporate a convention or association of churches organized and churches located in the eastern part of state d member qualifies as an organization described in code sec_501 that is exempt from tax under code sec_501 the employer is operated exclusively for religious purposes each is exempt from the requirement under code sec_508 of giving notice to the secretary_of_the_treasury of application_for recognition of exemption under sec_501 each member of the employer elects one-half of the employer's board_of trustees assuring that representation of church a and church b on the board is always equal employer's articles of incorporation or any plan of merger or consolidation involving the employer requires the approval of each corporate member because each member of amendment of the id the chairman of the employer's board_of trustees is elected by under article iii of the at all times at least six board members must be members in the board from among its own membership employer's amended bylaws the heads of church a and church b serve as ex-officio members of the board_of trustees with all the rights of trustee good standing of church a and another six board members must be members of good standing in church b church a and church b includes two individuals who are members of the clergy--one from each corporate member chairman of the board_of trustees chaplain who acts as the staff representative to the board_of trustees in religious matters a church b minister currently serves as the vice the employer's staff includes a the employer's board_of trustees currently in addition to the heads of a in the event of dissolution of the employer the employer's articles of incorporation provide generally that all remaining assets of the employer shall be distributed first to churches a and b in equal shares provided such organizations then qualify as exempt_organization s under code sec_501 and secondly to such other organization s exempt under sec_501 of trustees so determines as the employer's board each year as part of the proceedings of its annual convention church a publishes a directory of institutions and organizations affiliated with church a the employer is listed in that directory in the internal_revenue_service determined that the employer is an organization described in code sec_501 c under sec_501 and exempt from tax in in furtherance of its goals and mission of establishing and operating a life-care community for the elderly the employer established and currently continues to maintain the plan for the benefit of its employees and their beneficiaries the plan is an arrangement intended to be a tax-sheltered annuity program under sec_403 of the code the employer has never received notice of default from the secretary_of_the_treasury with respect to the plan's failure to meet any of the requirements for church_plan status under code sec_414 you represent that until eeeeee the plan provided that it would be however as of the plan was amended to administered by such person or persons as the employer appointed the absence of an appointment the employer served as the plan_administrator provide that it would be administered by such person administrator or persons administrative committee as are appointed by the chairman of the board_of trustees administered by an administrative committee committee committee currently is composed of three of the employer's employees appointed by the chairman of the board_of trustees who serve at the since t k ek k e the plan has been the in pleasure of the employer administration or funding of the plan and it will continue to administer the plan pursuant to the governing plan document the committee's principal purpose is the based on the statements and representations provided above you seek a private_letter_ruling that the plan is provisions of sec_414 of the code a church_plan under the a tax-sheltered annuity program under code sec_403 that includes however sec_410 contains an employer contributions generally must meet the minimum participation requirements of sec_410 exception for a church_plan as defined in code sec_414 unless an election has been made to be governed by the employee_retirement_income_security_act_of_1974 erisa in accordance with sec_410 program subject_to erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing and sec_1a and sec_2b of the instructions to form_5500 further only the employer or administrator of a plan or see announcement 1982_47_irb_53 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 e a of the code provides that a plan will be it a church_plan if is maintained by an organization treated as whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches a plan or in pertinent part sec_414 e b of the code provides a church or convention or association of that an employee of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b aes nm mas sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides in pertinent part that a plan intended to be a church_plan fails to meet one or more of if the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 was made and for all prior years pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements for the year in which the correction sec_414 c provides in in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code associated with a church_or_convention_or_association_of_churches and both of the plan by an organization described in sec_414 e a provides for administration or funding or is controlled by or of the code in this case the employer is a not-for-profit corporation the employer is chartered for organized under the laws of state d the purpose of establishing maintaining operating managing controlling and regulating a residential home or homes for aging persons and providing related_services in city e of state d the employer was organized pursuant to the teachings and tenets of its member religious organizations to create maintain and operate retirement health care facilities in a manner designed to satisfy the primary needs of elderly persons health care residential facilities specifically designed to meet the physical emotional recreational and social needs of the elderly residents in the employer's facilities are accepted on a nonsectarian basis it community sponsored and operated by religious organizations is expected that such residents will feel comfortable ina and financial security the employer provides these needs include although housing a aggre church a and church b are the employer's two corporate members each member elects the employer's bylaws at least six members of the board_of trustees must also be and each is represented to be a convention or association of churches established exclusively for religious purposes one-half of the employer's board_of trustees provide that the heads of churches a and b serve ex officio on the employer's board_of trustees currently two other members of the clergy--one from church a and another from church b--also serve on the board adherents and active members of church a and six board members must be adherents and active members of church b employer's charter requires the approval of each corporate member and in the event of the employer's dissolution the employer's assets are distributed to churches a and b in equal shares provided they remain tax-exempt under code sec_501 board_of trustees is elected by the board from among its own member- ship associations of churches located in the eastern part of state d they bring to their endeavors on behalf of the elderly a spirit of love and caring which enables the employer to operate without a design for profit but with concern for residents' well being as a primary focus both church a and church b are represented to be conventions or the chairman of the employer's amendment of the and in conjunction with its annual meeting church a publishes a directory of affiliated organizations the employer is included in the church a directory as an organization affiliated with church a the internal_revenue_service has determined that the employer is that is exempt from tax an organization described in code sec_501 under sec_501 a based on the foregoing it the employer is therefore an is concluded that the employer is an organization that shares common religious bonds and convictions with both church a and church b organization that is associated with a church_or_convention_or_association_of_churches within the meaning of code sec_414 d purposes of the church_plan rules therefore that the employer's employees are deemed to be employees of a church_or_convention_or_association_of_churches under the rules of code sec_414 b may be considered the employer of these employees under the rules of code sec_414 e cc and conversely that either church a or church b is further concluded it for having established that the employer's employees are considered to be employees of a church_or_convention_or_association_of_churches the remaining question is whether the committee is an organization controlled by or associated with a church_or_convention_or_association_of_churches that has as its principal purpose or function the administration or funding of retirement benefits or welfare benefits or both within the meaning of sec_414 e a of the code a plan or plans for the provision of eon to dollar_figure d a until ktetkee the plan provided that it would be however as administered by such person or persons as the employer appointed the absence of an appointment the employer served as the plan_administrator provide that it would be administered by such person administrator or persons administrative committee as are appointed by the chairman of the employer's board_of trustees since k ee e the plan has been administered by the committee which is composed of three of the employer's employees administration or funding of the plan administer the plan pursuant to the governing plan document the committee's principal purpose is the of e the plan was amended to and it will continue to in as constituted prior to k tekkeee the plan_administrator however the plan amendment of removed was not an organization that met all the requirements of code sec_414 e a because the employer itself could serve as plan_administrator this defect from the plan committee became an organization controlled by or associated with churches a and b the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both deemed to be employees of those churches in this case that the committee is now and continues to be an organization that meets the requirements of code sec_414 a purposes of the church_plan rules as of kt x e therefore the for individuals therefore it igs concluded for accordingly the service rules that the plan is within the meaning of sec_414 of the code a church_plan further under the rule_of code sec_414 any plan that fails to meet the church_plan requirements of code sec_414 and corrects its defects within the correction_period is considered to be a church_plan in the year in which the correction occurs and in all prior years is deemed to be a church_plan for the year in which it was amended and in all prior years the plan amended as described above therefore in this case this letter expresses no opinion as to whether the plan satisfies the requirements for a qualified_tax sheltered annuity program under code sec_403 qualified_program under sec_403 requires the issuance of a separate private_letter_ruling by the employee_plans technical office of rulings and agreements washington d i r b c date to whether the plan is see revenue_procedure the determination as a while not crucial to our holding above we note that under code sec_403 d b must satisfy the nondiscrimination requirements of sec_403 churches or qualified church-controlled organizations as defined these rules do not however apply to plans maintained by an arrangement intended to qualify under section in sec_3121 a no opinion as church-controlled organization within the meaning of sec_3121 to whether the employer is a church or qualified this ruling expresses of the code and b this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent should you have any questions regarding any aspect of this private_letter_ruling please contact keke rrr rare rrr kkk kr rr rrr kkk kerr ik reeekkkekekk can be reached at kkekekkhekkek telephone or eee ee fax sincerely tthine swrelr john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form representative to authorized
